Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 05/12/2022.
Claims 1-5, 7-21 are currently pending.
Claims 1-5, 8-10, 13, 17, 19-20 are currently amended.
Claim 21 is newly added.
Claim 6 is canceled.
Claims 1, 10, 19 and 21 are rejected.
Claims 2-5, 7-9, 11-18 and 20 are objected to as being dependent upon rejected base claims.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 contains the limitation “a length of the packed based”. The spelling of packet is incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vahid Tabatabaee et al (US 20140254385 A1) in view of Ashutosh K. Jha et al (US 20040249881 A1) & Junichi Suga (US 20180048581 A1).
For Claim 1, Tabatabaee discloses a congestion control method (Tabatabaee teaches, in ¶ 0013, lines 1-4, that the first computing device may employ one or more congestion avoidance schemes), comprising : obtaining a target parameter used to generate a congestion control calculation result (Tabatabaee teaches, in ¶ 0027, lines 8-12, that the resource usage indicated by the respective resource usage counters may be indicative of a congestion level associated with the corresponding object, the switch processing circuitry 126 may use the amount of resource usage to calculate a congestion feedback value); 
obtaining the congestion control calculation result (Tabatabaee teaches, in ¶ 0059, lines 1-3, that the switch processing circuitry 126 then transmits the congestion notification message); and sending a packet based on the congestion control window value (Tabatabaee teaches, in ¶ 0032, lines 14-17, that the second computing device 119 may adjust the corresponding transmission rate responsive to the congestion feedback value 133 that was received in the congestion notification message).
Tabatabaee fails to expressly teach sending, by a Transmission Control Protocol offload engine (TOE), a congestion control notification to a central processing unit (CPU), wherein the congestion control notification instructs the CPU to obtain a target parameter.
However, Jha, in analogous art, teaches sending, by a Transmission Control Protocol offload engine (TOE), a congestion control notification to a central processing unit (CPU), wherein the congestion control notification instructs the CPU to obtain a target parameter (Jha teaches, in ¶ 0040, lines 5-8, that In FIG. 2A, offload unit HOT Unit 250 offloads some TCP processing from CPU 110. CPU 110 executes TCP Stack 215. Jha teaches, in ¶ 0059, lines 8-10, that HOT Unit 250 outputs a count of received ACKs to TCP Stack and TCP Stack may compute the number of ACKs received [i.e., target parameter] for a delegated connection between each notification). Jha also teaches, in ¶ 0060, lines 1-3, that In step 456 TCP Stack 215 determines if cwnd [i.e., contention window] is greater than or equal to ssthresh for the delegated connection, and if so, then in step 458 TCP Stack 215 exponentially increases, i.e., opens, the cwnd based on the number of ACKs received for the delegated connection.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Tabatabaee with the received number of ACKs taught by Jha. The motivation is to enable the TCP Stack to implement slow start and congestion avoidance/management [Jha: ¶ 0058, lines 23-25]). 
Tabatabaee and Jha fail to expressly teach wherein the congestion control calculation result comprises a congestion control window value.
However, Suga, in analogous art, teaches wherein the congestion control calculation result comprises a congestion control window value (Jha teaches, in ¶ 0087, lines 3-7, that the terminal-communication management unit 320 calculates, in accordance with a congestion control algorithm of the TCP, the update value W′ for a congestion window of the TCP session in which the ACK is received)
Suga further teaches, in ¶ 0090, lines 7-9 & 13-20, that the terminal-communication management unit 320 updates the target congestion window values on the basis of the increasing update value W′ …the update value W′ for the congestion window calculated in S21 is distributed on the basis of the “ratio” of the policy table 321. For example, when an increment of the congestion window value calculated in S21 is “+10”, the update value W′ is “10”×“50%”=“5” for a TCP session of “user” and “foreground” and “10”×“40%”=“4” for a TCP session of “user” and “background”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Tabatabaee and Jha with the congestion window value taught by Jha. The motivation is to reduce occurrence of congestion in communication performed via the TCP session [Jha: ¶ 0005, lines 11-13]). 
For Claims 10 and 19, please refer to the rejection For Claim 1, above.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vahid Tabatabaee et al (US 20140254385 A1) in view of Ashutosh K. Jha et al (US 20040249881 A1) & Junichi Suga (US 20180048581 A1) as applied to claim 1 above, and further in view of PENG Cheng et al (CN 104869077 A). 
For Claim 21, Tabatabaee, Jha & Suga disclose all of the claimed subject matter with the exception of adjusting a length of the packed based on the congestion control window value.
However, Cheng, in analogous art, teaches adjusting a length of the packed based on the congestion control window value (Cheng teaches, in page 2, 2nd to last paragraph, that the second congestion window size token reply packet to modify the length of the data packet).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Tabatabaee, Jha & Suga with the packet length taught by Cheng. The motivation is to increase the efficiency of packet flow, and to shorten the flow time [Cheng: page 2, 1st paragraph]). 


Allowable Subject Matter
Claims 2, 5, 8, 11, 17 and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4, 7, 9 and 12-18 are objected to as being dependent upon objected base claims.


Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 19 and 21  have been considered but are moot because the new ground of rejection does not rely on the Junichi Suga reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TESTICIOGLU et al (US 20150043345 A1) pertains to a system including one or more packet engines configured to provide one or more congestion indications for a plurality of connections of a communication link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419